DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/080963 filed on
07/30/2021. Claims 1-14 are pending and have been examined in this office action, claims 1, 6, and 13-14 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. 
Regarding claim interpretation - 35 USC § 112(f), Applicant arguments and amendments fail to overcome the claim interpretation applied in the previous office action. Claims 1, 2, 4-5, and 10-12 apply a generic placeholder, an electronic module, that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Regarding claim interpretation - 35 USC § 112(d), Applicant amendments fail to 112(d) rejection. Claims 6, 13, and 14, are method, computer program, and non-transitory storage medium, respectively, while each of the claims are dependent on claim 1, which is a system. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 
Regarding claim interpretation - 35 USC § 103, Applicant amendments fail to overcome the previously cited reference, Dahlen et al. U.S. Patent No. 9,145,067 (“Dahlen”). Regarding claims 1, 13, and 14, Dahlen discloses the amended claim limitation, wherein executing instructions for locating the at least one movable trolley in the premises, and (see at least [col. 6, line 63 – col. 7, line 1] FIG. 7 depicts a method of displaying 700 a motorized passenger cart's location 710 in relation to a guardian's location 708. The location of a motorized passenger cart may be overlaid over a map 706 of the cart's operating area and displayed to an associated guardian 702 via a smart phone or tablet 704.)
Furthermore, regarding claim 6, Dahlen discloses the amended limitation for locating the at least one movable trolley in the premises, (see at least [col. 6, line 63 – col. 7, line 1] FIG. 7 depicts a method of displaying 700 a motorized passenger cart's location 710 in relation to a guardian's location 708. The location of a motorized passenger cart may be overlaid over a map 706 of the cart's operating area and displayed to an associated guardian 702 via a smart phone or tablet 704.) As well as, the method being implemented by the control computer unit of the location system and comprising the following steps: (see at least [col.7, line 52-57] For example, the computing device can be a stored program computer Such as a desktop, laptop, server, mainframe, or the like, including but not limited to a RISC or CISC processor, a DSP, a programmable logic device or the like, capable of executing program instructions.)


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: electronic module in claims 1, 2, 4-5, and 10-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “electronic module” is shown in the specification in line 24-25 on page 2.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 13, and 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6, 13, and 14, are method, computer program, and non-transitory storage medium, respectively, while each of the claims are dependent on claim 1, which is a system. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. U.S. Patent No. 10,546,502 (“Carter”) in view of Dahlen et al. U.S. Patent No. 9,145,067 (“Dahlen”) and Lithopoulos et al. U.S. Pub. No. 2009/0262974 (“Lithopoulos”).
Regarding claim 1 as best understood, Carter discloses a system for locating at least one movable trolley in a premises, the system comprising a module and system,
the module being mounted on an element of the trolley such that any movement of the trolley in the premises gives rise to an angular movement of the element, (see at least [col. 7, line 25-33] Dead reckoning can be performed, for example, through data provided by a magnetometer and a wheel rotation counter attached to the wheeled moving object. The magnetometer provides data on heading or direction. The rotation counter provides data through which speed can be derived. The instantaneous heading of a wheeled object can be obtained via a two- or three-axis magnetometer along with the known vector components of the geomagnetic field where the object is located.)
the system being arranged to detect that the trolley has stopped whenever the angular motion measurement data corresponds to zero angular motion at a measurement Longitudinal speed of a wheeled object can be estimated by measuring the rotation rate of one or more of the wheels. The speed can be computed as the rotation rate (e.g., angular speed of the wheel in revolutions per unit time) multiplied by the circumference of the wheel. Multiple techniques for measuring the incremental rotation of a wheel or axis can be used, e.g., Hall effect sensors and shaft encoders.)
Carter fails to explicitly disclose at least one communications beacon having range that covers the premises and that is connected to a control computer unit, and at least one electronic module on board the trolley and comprising a transmitter device arranged to transmit positioning data to the communications beacon. However Dahlen teaches the system to include:
at least one communications beacon having range that covers the premises and that is connected to a control computer unit, and (see at least [col. 6, line 42-47] FIG. 6 depicts a motorized passenger cart 602 in communication with an indoor positioning system 600. Positioning beacons 604 communicate with a motorized passenger cart 602. The cart's simultaneous communications with various beacons 604, which are installed in known physical locations, enable the cart 602 to determine its indoor position.)
executing instructions for locating the at least one movable trolley in the premises, and (see at least [col. 6, line 63 – col. 7, line 1] FIG. 7 depicts a method of displaying 700 a motorized passenger cart's location 710 in relation to a guardian's location 708. The location of a motorized passenger cart may be overlaid over a map 706 of the cart's operating area and displayed to an associated guardian 702 via a smart phone or tablet 704.)
at least one electronic module on board the trolley and comprising a transmitter device arranged to transmit positioning data to the communications beacon, and (see at least [col. 4, line 43-50] FIG. 3 depicts a system-wide view of a plurality of motorized passenger carts in communication with a monitoring and control system 300. The logic 304 for the monitoring and control system 300 can be hosted on- or off-site, but must be communicatively coupled to the indoor positioning system and a cart communication network. The cart communication network may be implemented using WiFi, WiMax, Bluetooth, or any other suitable RF-based networking technology.)
Thus, Carter discloses a system for detecting and controlling the movement of a fleet of trolleys. Dahlen teaches at least one communications beacon having range that covers the premises and that is connected to a control computer unit, and at least one electronic module on board the trolley and comprising a transmitter device arranged to transmit positioning data to the communications beacon.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter and incorporate the teachings of Dahlen and include at least one communications beacon having range that covers the premises and that is connected to a control computer unit, and at least one electronic module on board the trolley and comprising a transmitter device arranged to transmit positioning data to the communications beacon. Doing so allows for the sharing of the trolley motion information.
The IMU at block 21 represents a highly precise, navigation-grade IMU having various components, including three gyroscope and three accelerometer sensors that provide incremental linear and angular motion measurements to the Inertial Navigator. The IMU may be high-performance, navigation-grade, using gyroscopes with 0.01 deg/hr performance or better, such as the Honeywell HG9900, HG2120 or micro IRS. The Inertial Navigator, using sensor error estimates provided by a Kalman filter at block 23, corrects these initial measurements and transforms them to estimates of the x, y, z position, and orientation data including pitch, roll and heading data for the backpack or cart, at a selected navigation frame.)
Thus, Carter in view of Dahlen discloses a system for detecting and controlling the movement of a fleet of trolleys. Lithopolous teaches an inertial motion detector to provide positioning data.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter in view of Dahlen and incorporate the teachings of Lithopolous teaches an inertial motion detector to provide positioning data. Doing so allows for the sharing of the trolley position information.

Regarding claim 2 as best understood, Carter discloses the system according to claim 1, wherein the trolley comprises a chassis resting on wheels and the onboard electronic module is fastened to one of the wheels (see at least [Fig. 2] AND [col. 7, line 25-33] Dead reckoning can be performed, for example, through data provided by a magnetometer and a wheel rotation counter attached to the wheeled moving object. The magnetometer provides data on heading or direction. The rotation counter provides data through which speed can be derived. The instantaneous heading of a wheeled object can be obtained via a two- or three-axis magnetometer along with the known vector components of the geomagnetic field where the object is located.)

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Dahlen and Lithopoulous as applied to claim 1 above, and further in view of Abramson et al. U.S. Pub. 2017/0113342 (“Abramson”).
Regarding claim 3 as best understood, Carter in view of Dahlen and Lithopoulous discloses a system for managing and controlling a fleet of trolleys. The above references fail to explicitly disclose a docking base to receive the trolley in a predetermined orientation.
However, Abramson teaches the system according to claim 1, including a docking base for receiving the trolley in a predetermined orientation, the base being arranged in the premises at a known position and the system being arranged to initialize an origin for movements of the trolley in the premises when the trolley is positioned in the base (see at least [¶ 0015] In the following disclosure, there is additionally described methods for accurately navigating a robot into a base station, such as a charging station or docking station, for battery charging, maintenance or status checks, protection from harsh weather, and the like. The robot navigates to a base station by detecting a unique marker attached or positioned relative to the base, and determining the position and orientation of the robot with respect to the marker.)
Thus, Carter in view of Dahlen and Lithopoulous discloses a system for managing and controlling a fleet of trolleys. Abramson teaches a docking base to receive the trolley in a predetermined orientation.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter in view of Dahlen and Lithopoulous and incorporate the teachings of Abramson and include a docking base to receive the trolley in a predetermined orientation.. Doing so allows for the trolley to correctly dock at a specific orientation at a specific base.

Regarding claim 5 as best understood, Carter in view of Dahlen and Lithopoulous discloses a system for managing and controlling a fleet of trolleys. The above references fail to explicitly disclose the base includes a charger device for recharging a battery integrated in the module.
However, Abramson teaches the system according to claim 3, wherein the base includes a charger device for recharging a battery integrated in the module (see at least [¶ 0061] The robot 100 connects to the charging station 101, in particular, at the transmission part 102, via docking contacts 202. These docking contacts 202 are electrically conductive, for electricity to reach the robot power supply 226 for recharging.)
Thus, Carter in view of Dahlen and Lithopoulous discloses a system for managing and controlling a fleet of trolleys. Abramson teaches wherein the base includes a charger device for recharging a battery integrated in the module.
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Dahlen, Lithopoulous, and Abramson as applied to claim 3 above, and further in view of Duteil et al. U.S. Patent No. 10,678,421 (“Duteil”).
Regarding claim 4 as best understood, Carter in view of Dahlen, Lithopoulous, and Abramson discloses a system for managing and controlling a fleet of trolleys. The above references fail to explicitly disclose the onboard electronic module includes a magnetic field sensor and the docking base includes a magnetic device arranged to emit a magnetic field to properly receive the trolley in the specific orientation.
However, Duteil teaches the system according to claim 3, wherein the onboard electronic module includes a magnetic field sensor and the docking base includes a magnetic device arranged to emit a magnetic field that is aligned in succession on axes of a local reference frame with emissions of duration that differ on the axes of said reference frame so as to enable the electronic module to identify said axes, the onboard electronic module being arranged to determine an offset between the detection reference frame and the local reference frame and to take that offset into account in the positioning data (see at least [col. 2, line 8-29] A first aspect of the invention concerns a method of controlling a host device for at least one mobile device comprising the following steps of: determining a current position of said at least one mobile device relative to an interacting surface of the host station by means of at least one electrical signal induced by at least one inductor magnetic field in at least one electrical circuit of the host device associated with said interacting surface, saving said current position in a position history, said position history comprising a set of positions of said at least one mobile device over a sliding temporal window, comparing, by means of said history, a change in the position of said at least one mobile device relative to the interacting surface of the host station with at least one reference movement diagram, said reference movement diagram being associated with at least one reference movement of the mobile device relative to the interacting surface of the host station, and triggering a command of the host station according to said reference movement, if said change corresponds to said reference movement.)
Thus, Carter in view of Dahlen, Lithopoulous, and Abramson discloses a system for managing and controlling a fleet of trolleys. Duteil teaches the onboard electronic module includes a magnetic field sensor and the docking base includes a magnetic device arranged to emit a magnetic field to properly receive the trolley in the specific orientation.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter in view of Dahlen, Lithopoulous, and Abramson and incorporate the teachings of Duteil wherein the onboard electronic module includes a magnetic field sensor and the docking base includes a magnetic device arranged to emit a magnetic field to properly receive the trolley in the specific orientation. Doing so allows for the trolley to correctly dock at a specific orientation at a specific base.

Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Dahlen and Lithopoulous as applied to claim 1 above, and further in view of Duteil et al. U.S. Patent No. 10,678,421 (“Duteil”).
Regarding claim 6 as best understood, Carter discloses a method of locating at least one trolley that is movable in premises by means of the location system according to claim 1, the method comprising the following steps:
detecting movement of the trolley in the premises and determining the position of the trolley from the linear motion measurement data, the angular motion measurement data, the initial coordinates, and the offset between the local reference frame and the detection reference frame; and (see at least [col. 7, line 25-33] Dead reckoning can be performed, for example, through data provided by a magnetometer and a wheel rotation counter attached to the wheeled moving object. The magnetometer provides data on heading or direction. The rotation counter provides data through which speed can be derived. The instantaneous heading of a wheeled object can be obtained via a two- or three-axis magnetometer along with the known vector components of the geomagnetic field where the object is located.).
detecting that the trolley has stopped whenever the angular motion measurement data corresponds to zero angular motion at a measurement instant and then setting to zero the speeds calculated from the linear motion measurement data corresponding to the same measurement instant (see at least [col. 7, line 38-44] Longitudinal speed of a wheeled object can be estimated by measuring the rotation rate of one or more of the wheels. The speed can be computed as the rotation rate (e.g., angular speed of the wheel in revolutions per unit time) multiplied by the circumference of the wheel. Multiple techniques for measuring the incremental rotation of a wheel or axis can be used, e.g., Hall effect sensors and shaft encoders.)
Carter fails to explicitly disclose initializing the initial coordinates of the trolley relative to a local reference frame of the premises and determining an offset between the detection reference frame and the local reference frame. However, Duteil teaches the system:
for locating the at least one movable trolley in the premises, (see at least [col. 6, line 63 – col. 7, line 1] FIG. 7 depicts a method of displaying 700 a motorized passenger cart's location 710 in relation to a guardian's location 708. The location of a motorized passenger cart may be overlaid over a map 706 of the cart's operating area and displayed to an associated guardian 702 via a smart phone or tablet 704.)
the method being implemented by the control computer unit of the location system and comprising the following steps: (see at least [col.7, line 52-57] For example, the computing device can be a stored program computer Such as a desktop, laptop, server, mainframe, or the like, including but not limited to a RISC or CISC processor, a DSP, a programmable logic device or the like, capable of executing program instructions.)
initializing the initial coordinates of the trolley relative to a local reference frame of the premises and determining an offset between the detection reference frame and the local reference frame; (see at least [col. 29, line 33-41] A test is then carried out on the coordinates obtained from the location module (step 1018). If those coordinates are zero, the location module validity table is updated is updated such that the location module corresponding to the index i is considered as not valid (step 1020). In the opposite case, if those coordinates are not zero, those coordinates are stored in memory to be exploited by the computing module (step 1022).)
Thus, Carter in view of Dahlen and Lithopoulous discloses a method for managing and controlling a fleet of trolleys. Duteil teaches initializing the initial coordinates of the trolley relative to a local reference frame of the premises and determining an offset between the detection reference frame and the local reference frame.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter in view of Dahlen and Lithopoulous and incorporate the teachings of Duteil and includes initializing the initial coordinates of the trolley relative to a local reference frame of the premises and determining an offset between the detection reference frame and the local reference frame. Doing so allows initializing a trolley location.

Regarding claim 7 as best understood, Carter discloses the method according to claim 6, wherein the angular motion is considered as being zero when the angular motion measurement data represents motion of amplitude below a predetermined threshold (see at least [col. 10, line 46-50] The processor 425 can be configured to send detection threshold and/or duty cycle as parameters to the rotation detection Hall effect sensor 420. In some embodiments, the parameters may compromise a valid range of speed of the wheel.)

Regarding claim 8 as best understood, Carter discloses the method according to claim 6, wherein the initial coordinates are determined on the basis of satellite positioning signals (see at least [col. 38, line 19-24] An installation can use the optional GNSS receiver when the system is outdoor, e.g., in unobstructed view of GNSS satellites, and use the optional EAS field detector when the system is indoor, e.g., where EAS transmitters are located.)

Regarding claim 9 as best understood, Carter in view of Dahlen and Lithopoulous discloses a method for managing and controlling a fleet of trolleys. The above references fail to explicitly disclose the initial coordinates are initialized by taking the trolley to a docking base positioned at the initial coordinates.
However, Duteil teaches the method according to claim 8, wherein the initial coordinates are initialized by taking the trolley to a docking base positioned at the initial coordinates (see at least [col. 29, line 33-41] A test is then carried out on the coordinates obtained from the location module (step 1018). If those coordinates are zero, the location module validity table is updated is updated such that the location module corresponding to the index i is considered as not valid (step 1020). In the opposite case, if those coordinates are not zero, those coordinates are stored in memory to be exploited by the computing module (step 1022).)
Thus, Carter in view of Dahlen and Lithopoulous discloses a method for managing and controlling a fleet of trolleys. Duteil teaches the initial coordinates are initialized by taking the trolley to a docking base positioned at the initial coordinates.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter in view of Dahlen and Lithopoulous and incorporate the teachings of Duteil and includes the initial coordinates are initialized by taking the trolley to a docking base positioned at the initial coordinates. Doing so allows initializing a trolley location.

Regarding claim 10 as best understood, Carter in view of Dahlen and Lithopoulous discloses a method for managing and controlling a fleet of trolleys. The above references fail to explicitly disclose the onboard electronic module includes a magnetic field sensor and the docking base includes a magnetic device arranged to emit a magnetic field to properly receive the trolley in the specific orientation.
However, Duteil teaches the method according to claim 9, including, when the trolley is in the docking base, the steps of: the docking base emitting a magnetic field that is aligned in succession with each the axes of the local reference frame, causing this magnetic field to be detected by the onboard electronic module, determining the offset between the detection reference frame and the local reference frame, and taking the offset into account in the positioning data (see at least [col. 2, line 8-29] A first aspect of the invention concerns a method of controlling a host device for at least one mobile device comprising the following steps of: determining a current position of said at least one mobile device relative to an interacting surface of the host station by means of at least one electrical signal induced by at least one inductor magnetic field in at least one electrical circuit of the host device associated with said interacting surface, saving said current position in a position history, said position history comprising a set of positions of said at least one mobile device over a sliding temporal window, comparing, by means of said history, a change in the position of said at least one mobile device relative to the interacting surface of the host station with at least one reference movement diagram, said reference movement diagram being associated with at least one reference movement of the mobile device relative to the interacting surface of the host station, and triggering a command of the host station according to said reference movement, if said change corresponds to said reference movement.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter in view of Dahlen and Lithopoulous and incorporate the teachings of Duteil and includes a magnetic field sensor and the docking base includes a magnetic device arranged to emit a magnetic field to properly receive the trolley in the specific orientation. Doing so allows accepting a trolley to dock at a specific orientation.

Regarding claim 11 as best understood, Carter discloses the method according to claim 9, wherein the offset between the local reference frame and the detection reference frame is transmitted to the onboard electronic module via the telecommunications beacon during initialization of the initial coordinates (see at least [col. 4, line 25-27] The initial cart position is set to be the position of the exit, and the navigation system updates the position of the cart 122 as it moves throughout the lot 1134. AND [col. 4, line 40-44] In certain embodiments, the cart 122 comprises a two-way communication system that enables suitable information to be communicated between the cart 122 and the central controller 138 (or other suitable transceivers).)

Regarding claim 12 as best understood, Carter in view of Dahlen and Lithopoulous discloses a method for managing and controlling a fleet of trolleys. The above references fail to 
However, Dahlen teaches the method according to claim 6, wherein the position of the trolley is calculated by the electronic module and is sent to the control unit via the communications beacon (see at least [col. 6, line 42-47] FIG. 6 depicts a motorized passenger cart 602 in communication with an indoor positioning system 600. Positioning beacons 604 communicate with a motorized passenger cart 602. The cart's simultaneous communications with various beacons 604, which are installed in known physical locations, enable the cart 602 to determine its indoor position.)
Thus, Carter in view of Dahlen and Lithopoulous discloses a method for managing and controlling a fleet of trolleys. Dahlen teaches wherein the position of the trolley is calculated by the electronic module and is sent to the control unit via the communications beacon.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter in view of Dahlen and Lithopoulous and incorporate the teachings of Dahlen and calculate the position of the trolley and send said position to the communication beacon. Doing so allows for sharing of trolley location information.

Regarding claim 13 as best understood, Carter in view of Dahlen and Lithopoulous discloses a method for managing and controlling a fleet of trolleys. The above references fail to explicitly disclose storage means containing a computer program including instructions for enabling computer server type equipment to perform the locating method.
The system of the present invention can be implemented on a networked computing device platform that is capable of local or remote access by a user. For example, the computing device can be a stored program computer such as a desktop, laptop, server, mainframe, or the like, including but not limited to a RISC or CISC processor, a DSP, a programmable logic device or the like, capable of executing program instructions. AND [col. 6, line 63 – col. 7, line 1] FIG. 7 depicts a method of displaying 700 a motorized passenger cart's location 710 in relation to a guardian's location 708. The location of a motorized passenger cart may be overlaid over a map 706 of the cart's operating area and displayed to an associated guardian 702 via a smart phone or tablet 704.)
Thus, Carter in view of Dahlen and Lithopoulous discloses a method for managing and controlling a fleet of trolleys. Dahlen teaches the storage means containing a computer program including instructions for enabling computer server type equipment to perform the locating method
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter in view of Dahlen and Lithopoulous and incorporate the teachings of Dahlen to include a computer program including instructions for enabling computer server type equipment to perform the locating method. Doing so allows for the performing of said method steps for managing a fleet of trolleys. 

Regarding claim 14 as best understood, Carter in view of Dahlen and Lithopoulous discloses a method for managing and controlling a fleet of trolleys. The above references fail to 
However, Dahlen teaches a storage means containing a computer program including instructions for enabling computer server type equipment to perform the location method according to claim 6 of locating at least one trolley that is movable in a premises (see at least [col. 7, line 50-56] The system of the present invention can be implemented on a networked computing device platform that is capable of local or remote access by a user. For example, the computing device can be a stored program computer such as a desktop, laptop, server, mainframe, or the like, including but not limited to a RISC or CISC processor, a DSP, a programmable logic device or the like, capable of executing program instructions. AND [col. 6, line 63 – col. 7, line 1] FIG. 7 depicts a method of displaying 700 a motorized passenger cart's location 710 in relation to a guardian's location 708. The location of a motorized passenger cart may be overlaid over a map 706 of the cart's operating area and displayed to an associated guardian 702 via a smart phone or tablet 704.)
Thus, Carter in view of Dahlen and Lithopoulous discloses a method for managing and controlling a fleet of trolleys. Dahlen teaches the storage means containing a computer program including instructions to perform the method.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter in view of Dahlen and Lithopoulous and incorporate the teachings of Dahlen to include a storage means containing a computer program including instructions to perform the method. Doing so allows for the performing of said method steps for managing a fleet of trolleys. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668